Name: 85/552/EEC: Commission Decision of 9 December 1985 approving the modification to a programme relating to the treatment and marketing of cereals and protein crops pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  management;  plant product;  processed agricultural produce
 Date Published: 1985-12-19

 Avis juridique important|31985D055285/552/EEC: Commission Decision of 9 December 1985 approving the modification to a programme relating to the treatment and marketing of cereals and protein crops pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 341 , 19/12/1985 P. 0028 - 0028*****COMMISSION DECISION of 9 December 1985 approving the modification to a programme relating to the treatment and marketing of cereals and protein crops pursuant to Council Regulation (EEC) No 355/77 (85/552/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last modified by Council Regulation (EEC) No 1247/85 (2) and in particular Article 5 thereof, Whereas on 15 May 1985 the British Government forwarded a modification to its programme relating to the treatment and marketing of cereals and protein crops in England and Wales approved by the Decision of the Commission of 27 October 1980 (3); Whereas the said modification relates to the creation and modernization of storage, drying and cleaning facilities of cereals and protein crops, storage facilities at malsters' premises and handling facilities at the ports with the aim of reducing unit costs, improving the quality of cereals in order to raise the income of the producers of these crops; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient details required under Article 3 of Regulation (EEC) No 355/77 (other than for non-Annex-II products, in particular possible pilot projects for the utilization of straw on which no decision can be taken at this stage), showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the cereals and protein crops sector in the United Kingdom; whereas the schedule for implementation of the modification does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification relating to the treatment and marketing of cereals and protein crops in England and Wales forwarded by the British Government pursuant to Regulation (EEC) No 355/77 on 15 May 1985 is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 305, 14. 11. 1980, p. 69.